DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In claim 7, “a” should be removed, per claim 1 line 6.
In claim 8, “a” should be removed, per claim 1 line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 9,985,361).
	Regarding claim 1, Martin discloses a bonding clamp comprising: an electrically conductive body (12) having a top side (12a), a bottom side (12b), a first end (12c), a second end (12d), a first side edge (12e) and a second side edge (12f); a first elongated compression arm (top 20 in Fig. 2) extending (direction wise) from the first side edge of the body and along a length (part of the length) of the first side edge from the first end to a point along the body (direction wise) in close proximity (near) to the second end, the first compression arm having at least a first portion (end) at a first angle relative to the bottom side of the body (Figs. 5 and 6); a second elongated compression (bottom 20 in Fig. 2) arm extending (direction wise) from the second side edge of the body and along a length (partial length) of the second side edge from the first end to a point along the body (direction wise) in close proximity to the second end, the second compression arm having at least a second portion at a second angle relative to the bottom side of the body (Figs. 5 and 6); and a tab (40) extending from the first end of the body in a direction away from the body such that there is a predefined distance between a bottom surface of the tab and the bottom side of the body (Fig. 3).  
Regarding claim 2, Martin discloses the body including a mounting aperture (14) extending from the top side of the body to the bottom side of the body.  
Regarding claim 3, Martin discloses a mounting fastener (90) adapted to mate with the mounting aperture.  
Regarding claim 4, Martin discloses the electrically conductive body being substantially planar.  
Regarding claim 5, Martin discloses the first compression arm including a tapered edge (22) in proximity to the second end of the body, and the second compression arm includes a tapered edge (22) in proximity to the second end of the body.  
Regarding claim 6, Martin discloses the first angle ranges between about 5 degrees and about 20 degrees, and the second angle ranges between about 5 degrees and about 20 degrees.  
Regarding claim 7, Martin discloses that an edge of the at least a portion of the first compression arm at the first angle forms an electrical bonding member (intended use).  
Regarding claim 8, Martin discloses that an edge of the at least a portion of the second compression arm at the second angle forms an electrical bonding member (intended use).  
Regarding claim 9, Martin discloses a bottom surface of the tab includes at least one electrical bonding member extending therefrom.  

Regarding claim 11, Martin discloses a bonding clamp comprising: an electrically conductive body (12) having a top side, a bottom side, a first end, a second end, a first side edge, a second side edge and a mounting aperture extending from the top side to the bottom side; a first elongated compression arm (top 20 in Fig. 2) extending (direction wise) from the first side edge of the body and along a length (part of the length) of the first side edge from the first end to a point along the body (direction wise) in close proximity (near) to the second end, the first compression arm having at least a first portion (end) at a first angle relative to the bottom side of the body (Figs. 5 and 6); a second elongated compression (bottom 20 in Fig. 2) arm extending (direction wise) from the second side edge of the body and along a length (partial length) of the second side edge from the first end to a point along the body (direction wise) in close proximity to the second end, the second compression arm being at a second angle relative to the bottom side of the body; and13Attorney Docket No. 117-0213US a tab (40) extending from the first end of the body in a direction substantially perpendicular to the body such that there is a predefined distance between a bottom surface of the tab and the bottom side of the body.  
Regarding claim 12, Martin discloses the electrically conductive body being substantially planar.  
Regarding claim 13, Martin discloses the first compression arm including a tapered edge in proximity to the second end of the body, and the second compression arm includes a tapered edge in proximity to the second end of the body.  
Regarding claim 14, Martin discloses an edge of the first compression arm away from the body forms a first electrical bonding member (intended use).  
Regarding claim 15, Martin discloses the first electrical bonding member configured to cut through or pierce non-conductive coatings (intended use).  
Regarding claim 16, Martin discloses an edge of the second compression arm away from the body forming a second electrical bonding member (intended use).  
Regarding claim 17 Martin discloses the second electrical bonding member configured to cut through or pierce non-conductive coatings (intended use).  

Regarding claim 18, Martin discloses a bonding clamp comprising: a mounting fastener (90); and an electrically conductive body (12), including: a top side, a bottom side, a first end, a second end, a first side edge, a second side edge and a mounting aperture extending from the top side to the bottom side;14Attorney Docket No. 117-0213US a first elongated compression arm (top 20 in Fig. 2) extending (direction wise) from the first side edge of the body and along a length (part of the length) of the first side edge from the first end to a point along the body (direction wise) in close proximity (near) to the second end, the first compression arm having at least a first portion (end) at a first angle relative to the bottom side of the body (Figs. 5 and 6); a second elongated compression (bottom 20 in Fig. 2) arm extending (direction wise) from the second side edge of the body and along a length (partial length) of the second side edge from the first end to a point along the body (direction wise) in close proximity to the second end, the second compression arm being at a second angle relative to the bottom side of the body; and a tab (40) extending from the first end of the body in a direction substantially perpendicular to the body such that there is a predefined distance between a bottom surface of the tab and the bottom side of the body.  
Regarding claim 19, Martin discloses the electrically conductive body being substantially planar.  
Regarding claim 20, Martin discloses the first compression arm including a tapered edge (at 22) in proximity to the second end of the body, and the second compression arm includes a tapered edge in proximity to the second end of the body.  
Regarding claim 21, Martin discloses an edge of the first compression arm away from the body forming a first electrical bonding member (intended use).  
Regarding claim 22, Martin discloses the first electrical bonding member configured to cut through or pierce non-conductive coatings.  
Regarding claim 23, Martin discloses an edge of the second compression arm away from the body forming a second electrical bonding member (intended use).  
Regarding claim 24, Martin discloses the second electrical bonding member configured to cut through or pierce non-conductive coatings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mello et al. (US 5,888,104).
Regarding claim 10, Mello teaches (in Figs. 4 and 5) at least one electrical bonding member (42) comprising at least one hole (44) in the bottom surface of the tab and the at least one electrical bonding member (42) positioned (partly) within the at least one hole.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use electrical bonding members, as taught by Mello, in order to provide a secure and redundant electrical connection.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833